IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

In re: ) Chapter 11
ABEINSA HOLDING, INC., et al., ) Bk. No. 16-10790(KJC)
) BAP No. 19-21
Debtors. )
)
)
CROWN FINANCIAL, LLC, )
)
)
Appellant, )
)
Vv. ) Civ. No. 19-643-CFC
)
DRIVETRAIN, LLC, a Litigation Trustee, )
)
Appellee. )
ORDER

At Wilmington this 9" day of May, 2019, having received a recommendation from Chief
Magistrate Judge Mary Pat Thynge that this case be withdrawn from the mandatory referral for
mediation and proceed through the appellate process of this court;

IT IS ORDERED that the recommendation is accepted and briefing on this bankruptcy
appeal shall proceed in accordance with the following schedule:

1. Appellant’s brief in support of the appeal is due on or before June 10, 2019.

2. Appellee’s brief in opposition to the appeal is due on or before July 10, 2019.

3. Appellant’s reply brief is due on or before July 25, 2019.

C44

United States Distr€f Judge
